Citation Nr: 0932825	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a schizo-affective 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1974 to 
October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2009, the appellant testified 
at a personal hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim.  The appellant has come before the VA asking that 
service connection for a schizo-affective disorder be 
granted.  The appellant has asserted, both in the documents 
he has submitted to the VA and in the testimony provided to 
the Board, that he now suffers from a schizo-affective 
disorder that he believes began in (or was caused by his) 
service.  

A review of the service medical treatment records indicate 
that when the appellant was in the US Air Force, he underwent 
a number of psychiatric evaluations.  The most recent 
examination reports from that time are dated August 1977 and 
September 1977.  The August 1977 examination report shows 
provisional diagnosis of an "inadequate personality"; 
latent schizophrenia was ruled out.  Approximately one month 
later, the appellant was diagnosed as having a "schizoid 
personality with psychopathetic tendencies."  The examiner 
who completed the latter report recommended that the 
appellant be discharged from service.  Shortly thereafter, 
the appellant was, in fact, discharged from the US Air Force.  
After being discharged from service, the appellant submitted 
a claim for VA compensation benefits.  He underwent a VA 
psychiatric examination along with a general examination.  He 
was diagnosed as suffering from hypertension and a 
psychophysicologal reaction of the musculoskeletal system 
with headaches.  Service connection was granted for those two 
conditions and disability ratings were assigned in February 
1978.

Approximately twenty-eight years later, the appellant began 
to receive psychiatric treatment at his local VA Medical 
Center (VAMC).  He had been previously treated for 
depression.  However, in December 2006, the VA examiner who 
was providing treatment concluded that the appellant was 
suffering from a psychotic disorder.  Within two years, that 
diagnosis had changed and the appellant was being treated for 
a schizo-affective disorder.  Because the appellant was 
diagnosed in service as suffering from a schizoid personality 
disorder and since he has been recently classified as having 
a schizo-affective disorder, the appellant has averred that 
the current disability is a result of the condition he was 
diagnosed as having in service.  The RO has denied the 
appellant's claim and he has appealed to the Board for 
review.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009).  However, merely filing a claim for benefits is not 
enough to necessitate a medical examination.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifested during an applicable presumptive period, and an 
indication that the disability or persistent or recurring 
symptoms of a disability may be associated with service or a 
service connected disability.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this instance, the service treatment records do 
show that the appellant was diagnosed as suffering from a 
psychosis.  The recent medical records have shown that the 
appellant has received treatment for a psychosis.  Although a 
qualified medical examiner has not etiologically linked the 
two disorders, it may well be that there is an association or 
link between the two mental disorders.  The Board therefore 
concludes that such a fact pattern is enough to trigger the 
Board's duty to conduct a medical examination under the 
McClendon criteria.  

Additionally, the record indicates that the appellant has 
applied for Social Security Administration (SSA) benefits.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must obtain SSA decisions and 
records which may have a bearing on the appellant's claims.  
See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. 
Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. 
App. 519 (1993).  Moreover, the Court has found that, "[i]n 
the context of the duty to assist in obtaining records, the 
relevance of the documents cannot be known with certainty 
before they are obtained."  See Hyatt v. Nicholson, 21 Vet. 
App. 390 (2007).  While SSA records are not controlling for 
VA determinations, they may be "pertinent" to VA claims.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier 
v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO/AMC 
should obtain and associate with the claims folder a copy of 
any SSA decisions that may have awarded (or denied) the 
appellant disability benefits, as well as copies of all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) (2008) 
with respect to requesting records from Federal facilities.

Finally, during the hearing before the undersigned, the 
appellant stated that he had received treatment at a VA 
facility in the late 1970s.  He indicated that he sought 
treatment for a psychiatric disorder at the VAMC located in 
Hampton, Virginia.  After reviewing the claims folder, it 
does not appear that these records have been requested, 
obtained, or included in the claims folder.  While the 
records are nearly thirty years old, they still have 
relevance in that they may show that the appellant was 
diagnosed as having a psychosis immediately after his 
discharge from service.  Such evidence would add credence to 
the appellant's assertions that, after service, he continued 
to experience schizo-affective type symptoms and 
manifestations.  As such, the claim will also be remanded so 
that these documents may be obtained and included in the 
claims folder for review.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO/AMC of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO/AMC should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review once again the 
entire claims folder and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159 
(2008)), as well as VAOPGCPREC 7-2004, 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002), and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), are fully 
complied with and satisfied as to the 
issue on appeal.  The claims folder must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
from 1977 to 2000 for the disability now 
on appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  
It is hereby noted that the appellant has 
stated that he received treatment at a VA 
facility located near Hampton, Virginia, 
circa 1978 to 1982, and as such, those 
records should be requested.  Any 
response received should be memorialized 
in the appellant's claims folder.

All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  See 38 
C.F.R. § 3.159 (2008).

3.  The RO/AMC should request the 
appellant's records from SSA, to include 
any SSI or disability determination and 
associated medical records.  If the 
records are unavailable or do not exist, 
the RO/AMC should ask that the SSA 
indicate as such.  Any obtained records 
should be included in the claims folder 
for review.  

4.  The RO/AMC should then arrange for a 
psychiatric examination of the appellant.  
The examination must be performed by a 
medical doctor; i.e., not a nurse 
practitioner, physicians' assistant, 
psychologist, nurse, doctor of 
osteopathy, etcetera, and the doctor must 
assess whether the appellant now has the 
claimed disability (schizo-affective 
disorder) and the etiology of any found 
disability.  The claims folder, including 
any documents obtained as a result of 
this Remand, and a copy of this REMAND 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  Moreover, 
the examiner must specifically note in 
the examination that he or she has 
reviewed all of the medical records prior 
to examining the appellant.

After reviewing the file and examining 
the appellant, the examiner should render 
an opinion as to whether it is at least 
as likely as not that any found 
psychiatric disability is related to or 
was caused by or aggravated by the 
appellant's service.  It would be helpful 
if the examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  The examiner 
should specifically express an opinion as 
to whether any found current psychiatric 
disorder is related to or a manifestation 
of the psychiatric disorder diagnosed in 
service.  If further testing or 
examination by specialists is required to 
evaluate the claimed disorder, such 
testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  See 38 C.F.R. § 
4.2 (2008); see also Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2009).




_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

